Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 04, 2019

The Court of Appeals hereby passes the following order:

A20A0793. KENNETH HAROLD JACKSON v. THE STATE.

       Kenneth Harold Jackson, who is charged with trafficking in methamphetamine,
filed a motion to suppress evidence obtained during a traffic stop. At the conclusion
of an evidentiary hearing on the motion, the trial court orally denied the motion.
Defense counsel asked for a certificate of immediate review, which the court orally
stated that it would grant. The trial court subsequently entered a written order
certifying the case for immediate review. Thereafter, Jackson filed a notice of appeal
indicating his wish to appeal from the denial of his motion to suppress. We lack
jurisdiction for two reasons.
       First, the record contains no written order denying the motion to suppress.1 “It
is elementary that an oral order is not . . . appealable until and unless it is reduced to
writing, signed by the judge, and filed with the clerk.” Edmondson v. State, 285 Ga.
App. 543, 545 (2) (647 SE2d 92) (2007) (punctuation omitted).
       Second, the trial court’s certificate of immediate review did not permit Jackson
to file a direct appeal. Rather, it authorized him to file an application for interlocutory
review pursuant to OCGA § 5-6-34 (b). A direct appeal would have been permissible
only if Jackson had filed an application for interlocutory review within ten days of
entry of the certificate of immediate review and this Court had granted the
application. See Duke v. State, 306 Ga. 171, 172 (1) (829 SE2d 348) (2019) (orders


       1
      Both Jackson’s notice of appeal and the trial court’s certificate of immediate
review refer to an order of October 10, 2019 denying the motion to suppress.
However, no such order, or any other order entered on that date, appears in the record.
not directly appealable under OCGA § 5-6-34 (a) may be appealed immediately “only
with permission from both the trial court and the appellate court”) (emphasis
supplied).
      Because the record contains no written order denying Jackson’s motion to
suppress, and because Jackson failed to follow the interlocutory appeal procedure of
OCGA § 5-6-34 (b), we lack jurisdiction to consider this appeal. The appeal is
therefore DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/04/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.